DISSENTING OPINION
Richabdson, Judge:
This case was filed by the importer of record, Air Express International Agency, Inc., a customs broker corporation. The plaintiff is not represented by anyone in this proceeding. Mr. Rudolph Heitler, an individual who is not an attorney, but a member of a partnership, San Pedro Coconut Co., for whose account plaintiff entered the merchandise, seeks to represent his partnership in this proceeding.
Rule 9 of the United States Customs Court provides:
Parties may appear and manage their eases personally or by attorney duly admitted under the rules of the court to practice at its bar.
Mr. Heitler does not meet the requirements of this rule. Neither Mr. Heitler nor his partnership, the San Pedro Coconut Co., is a “party” to this proceeding. Mr. Heitler does not represent the plaintiff, nor is he an attorney, and thus has no standing before this court.
The San Pedro Coconut Co. is a lay partnership and, as such, cannot through one of its partners represent a corporation, the plaintiff in this proceeding. Even should the partnership be substituted for the corporation as the party plaintiff, Mr. Heitler as a partner would not have the right to represent the partnership, as the traditional right of appearance pro se is peculiarly that of a natural person appearing in his own behalf, and does not extend to one lay person appearing on behalf of one or more other lay persons constituting a *364business unit, whether that business unit be a corporation or a partnership. Neither a corporation nor a partnership can physically appear personally. S. Stern, Henry & Co. v. United States, Abstract 66718, 48 Cust. Ct. 430 ; 8. Stern, Henry & Co. v. United States, Abstract 66881,49 Cust. Ct. 167; affirmed in S. Stern & Company v. United States, 51 CCPA 15, C.A.D. 830; certiorari denied, 377 U.S. 909 (April 20, 1964).
The present posture of this case is not such as to provide a jurisdictional basis for a decision on the merits. The case should be restored to the calendar for :such action as is deemed appropriate when it is reached on the calendar.